Bloodwortii, J.
1. The motion for a new trial contains no special grounds. The evidence supports the verdict, which has the approval of the judge who tried the case, and this court can not interfere.
2. The motion of the defendant in error asking for damages, on the *148ground that the' ease was brought to the Court of Appeals for the purpose of delay only, is denied.
Decided July 26, 1927.
J. E. Hall, C. J. Bloch, R. D. Smith, Sieve F. Miichell, for plaintiff in error.
Fulwood & Forrester, J. S. Ridgdill, contra.

Judgment affin-med.


Broyles, G. J., and Luke, J., concur.